Title: From Benjamin Franklin to Catharine Ray, 4 March 1755
From: Franklin, Benjamin
To: Ray, Catharine


Dear Katy,
Philada. March 4. 1755
Your kind Letter of January 20. is but just come to hand, and I take this first Opportunity of acknowledging the Favour.
It gives me great Pleasure to hear that you got home safe and well that Day. I thought too much was hazarded, when I saw you put off to Sea in that very little Skiff, toss’d by every Wave. But the Call was strong and just, a sick Parent. I stood on the Shore, and look’d after you, till I could no longer distinguish you, even with my Glass; then returned to your Sister’s, praying for your safe Passage. Towards Evening all agreed that you must certainly be arriv’d before that time, the Weather having been so favourable; which made me more easy and chearful, for I had been truly concern’d for you.
I left New England slowly, and with great Reluctance: Short Days Journeys, and loitering Visits on the Road, for three or four Weeks, manifested my Unwillingness to quit a Country in which I drew my first Breath, spent my earliest and most pleasant Days, and had now received so many fresh Marks of the People’s Goodness and Benevolence, in the kind and affectionate Treatment I had every where met with. I almost forgot I had a Home; till I was more than half-way towards it; till I had, one by one, parted with all my New England Friends, and was got into the western Borders of Connecticut, among meer Strangers: then, like an old Man, who, having buried all he lov’d in this World, begins to think of Heaven, I begun to think of and wish for Home; and as I drew nearer, I found the Attraction stronger and stronger, my Diligence and Speed increas’d with my Impatience, I drove on violently, and made such long Stretches that a very few Days brought me to my own House, and to the Arms of my good old Wife and Children, where I remain, Thanks to God, at present well and happy.
Persons subject to the Hyp, complain of the North East Wind as increasing their Malady. But since you promis’d to send me Kisses in that Wind, and I find you as good as your Word, ’tis to me the gayest Wind that blows, and gives me the best Spirits. I write this during a N. East Storm of Snow, the greatest we have had this Winter: Your Favours come mixd with the Snowy Fleeces which are pure as your Virgin Innocence, white as your lovely Bosom, — and as cold: — But let it warm towards some worthy young Man, and may Heaven bless you both with every kind of Happiness.
I desired Miss Anna Ward, to send you over a little Book I left with her; for your Amusement in that lonely Island. My Respects to your good Father and Mother, and Sister unknown. Let me often hear of your Welfare, since it is not likely I shall ever again have the Pleasure of seeing you. Accept mine, and my Wife’s sincere Thanks for the many Civilities I receiv’d from you and your Relations; and do me the Justice to believe me, Dear Girl, Your affectionate faithful Friend and humble Servant
B Franklin

My respectful Compliments to your good Brother Ward, and Sister; and to the agreable Family of the Wards at Newport when you see them. Adieu.

